Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 
	The independent claim 1 from U.S. Application 16/560,875 is compared with independent claim 1 of U.S. Patent No. 10,447,307, which is shown below.

U.S. Application 16/560,875
U.S. Patent No. 10,447,307
storing a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 4/15
a first memory configured to store a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 4/15
generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword
a processor configured to generate an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword
storing the interleaved codeword corresponding to 4096-symbol mapping
A second memory configured to output the interleaved codeword
performing 4096-symbol mapping for generating a broadcast signal
a modulator configured to perform 4096-symbol mapping corresponding to the interleaved codeword to generate a modulated signal

and an antenna configured to broadcast a transmission signal corresponding to the modulated signal over a physical channel to a reception device, the broadcasted transmission signal being an electromagnetic signal having a radio frequency
wherein the interleaving is performed using the following equation using permutation order: Y.sub.j=X.sub..pi.(j) 0.ltoreq.j<N.sub.group where X.sub..pi.(j) is the .pi..sub.(j) th bit group, Y.sub.j is an interleaved j-th bit group, and .pi.(j) is a permutation order for bit group-based interleaving
wherein the LDPC codeword is generated by performing accumulation at parity bit addresses which are updated using a predetermined sequence, wherein the interleaving is performed using the following equation using permutation order: Y.sub.j=X.sub..pi.(j) 0.ltoreq.j.ltoreq.N.sub.group where X.sub..pi.(j) is a .pi.(j)th bit group, Y.sub.j is an interleaved j-th bit group, N.sub.group is the number of bit groups, and .pi.(j) is a permutation order for bit group-based interleaving

wherein the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence={91 52 36 30 






Claim 1 of U.S. Application U.S. Application 16/560,875 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,447,307. Although, the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Application 16/560,875  discloses all of the elements of the independent claim 1 of U.S. Patent No. 10,447,307, except a modulator configured to perform 4096-symbol mapping corresponding to the interleaved codeword to generate a modulated signal; wherein the LDPC codeword is generated by performing accumulation at parity bit addresses which are updated using a predetermined sequence, wherein the interleaving is performed using the following equation using permutation order: Y.sub.j=X.sub..pi.(j) 0.ltoreq.j.ltoreq.N.sub.group where X.sub..pi.(j) is a .pi.(j)th bit group, Y.sub.j is an interleaved j-th bit group, N.sub.group is the number of bit groups, and .pi.(j) is a permutation order for bit group-based interleaving. However, claim 1 of U.S. Application 16/560,875 already mentions performing 4096-symbol mapping for generating a broadcast signal
and using a modulator to perform the symbol mapping is obvious and can be done. Further, even though claim 1 of U.S. Application 16/560,875 does not explicitly state wherein the LDPC codeword is generated by performing accumulation at parity bit addresses which are updated using a predetermined sequence, wherein the interleaving is performed using the following equation using permutation order: Y.sub.j=X.sub..pi.(j) 0.ltoreq.j.ltoreq.N.sub.group where X.sub..pi.(j) is a .pi.(j)th bit group, Y.sub.j is an interleaved j-th bit group, N.sub.group is the number of bit groups, and .pi.(j) is a permutation order for bit group-based interleaving, claim 1 
The Dependent claims 2-4 are also rejected on the ground of nonstatutory obviousness-type double patenting over claims 2-4 of U.S. Patent No. 10,447,307.

       Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	  EA   


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112